              Case 3:17-cr-00518-WHO Document 59 Filed 11/13/19 Page 1 of 2


   STEVEN G. KALAR
 1 Federal Public Defender

 2 JODI LINKER
   Assistant Federal Public Defender
 3 450 Golden Gate Avenue
   San Francisco, CA 94102
 4 Telephone:     415.436.7700
   Facsimile:     415.436.7706
 5 Jodi_Linker@fd.org

 6
     Counsel for Defendant DENSON
 7

 8                                  IN THE UNITED STATES DISTRICT COURT
 9                            FOR THE NORTHERN DISTRICT OF CALIFORNIA
10
                                           SAN FRANCISCO DIVISION
11

12    UNITED STATES OF AMERICA,                       Case No. CR 17-0518 WHO
13
                       Plaintiff,
14                                                    STIPULATION AND ORDER TO
      v.                                              CONTINUE
15
      TAHREN DENSON,
16
                       Defendant.
17

18

19

20

21

22

23

24

25

26
27

28
     US v. Denson, Case No. 17-0518 WHO;
     STIP & ORDER TO CONTINUE                     1
30
              Case 3:17-cr-00518-WHO Document 59 Filed 11/13/19 Page 2 of 2



 1          Defendant Tahren Denson is scheduled to appear before the Court on November 14, 2019, at

 2 1:30 p.m., for a status conference on her alleged violations of the conditions of her supervised release.

 3 Ms. Denson is scheduled to begin residential substance abuse treatment on November 13, 2019. As the

 4 program prefers that Ms. Denson not leave during these first thirty days of treatment, the parties request

 5 that the hearing be continued to December 19, 2019 at 1:30 p.m.

 6          SO STIPULATED.

 7
   November 12, 2019                                             ____/S__________________________
 8 Date                                                          SAMANTHA SCHOTT
                                                                 Assistant U.S. Attorney
 9
10
   November 12, 2019                                             ____/S__________________________
11 Date                                                          JODI LINKER
                                                                 Attorney for Defendant Denson
12

13
            IT IS SO ORDERED.
14

15 November 13, 2019                                     ______________________________
   Date                                                        WILLIAM H. ORRICK
16                                                             United States District Judge
17

18

19

20

21

22

23

24

25

26
27

28
     US v. Denson, Case No. 17-0518 WHO;
     STIP & ORDER TO CONTINUE                        2
30
